Exhibit 10.1

 

Execution Version

 

INTREPID POTASH, INC.

 

FIRST AMENDMENT TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

Senior Secured Notes, Series A, due April 16, 2020

Senior Secured Notes, Series B, due April 14, 2023

Senior Secured Notes, Series C, due April 16, 2025

 

Dated as of November 9, 2016

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Note Purchase Agreement dated as
of October 31, 2016 among Intrepid Potash, Inc. (the “Company”) and the Existing
Noteholders listed in Schedule A attached thereto (the “Existing Note Purchase
Agreement”).  You are referred to herein individually as a “Holder” and
collectively as the “Holders.”  The Existing Note Purchase Agreement, as
modified by this First Amendment to Amended and Restated Note Purchase Agreement
(this “Amendment Agreement”) and as may be further amended, restated,
supplemented or otherwise modified from time to time, is referred to herein as
the “Note Purchase Agreement”.  Capitalized terms used and not otherwise defined
herein have the meanings ascribed to them in the Note Purchase Agreement.

 

The Company has requested that the Holders agree to certain amendments to the
Existing Note Purchase Agreement.  The undersigned Holders have agreed to such
amendments on the terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.                                      AMENDMENTS TO EXISTING NOTE PURCHASE
AGREEMENT

 

Effective as of the Amendment Effective Date, the Existing Note Purchase
Agreement is hereby amended as set forth below in this Section 1 (such
amendments, collectively, the “Amendments”).

 

1.1                               Section 9.14 of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

“9.14.               Investment Bank.

 

On or prior to December 15, 2016, the Company will engage a nationally
recognized investment bank for the purpose of assessing and evaluating and, if
determined appropriate by the Company in its business judgment, pursuing
potential strategic alternative transactions.  The Company will cause such
investment bank, during the term of its engagement, to provide to the Financial
Advisor, by teleconference, not less than frequently than once every two weeks
at any time the Company is assessing, evaluating or pursuing any such
transaction, detailed confidential reports regarding any such transaction
including information as to the overall process, level of market interest,
indicative value ranges, expected timelines and the identity of any relevant
parties; it being acknowledged and agreed that such information (other than the
identity of relevant parties) may be provided by the Financial Advisor to the
holders of Notes.”

 

1.2                               Paragraph 6 of Schedule 9.13 of the Existing
Note Purchase Agreement is hereby amended to replace the date “November 9, 2016”
appearing therein with the date “November 21, 2016”.

 

2.                                      REPRESENTATIONS AND WARRANTIES

 

2.1                               No Default or Event of Default.  No event has
occurred and no condition exists that, as of the date hereof or as of the
Amendment Effective Date, would constitute a Default or Event of Default.

 

2.2                               Authorization, etc.  The execution, delivery
and performance by the Company of this Amendment Agreement has been duly
authorized by all necessary corporate action and does not require any
registration with, consent or approval of, notice to or action by, any Person
(including any Governmental Authority) in order to be effective and
enforceable.  The Note Purchase Agreement, this Amendment Agreement and the
Notes each constitute the legal, valid, and binding obligations of the Company,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

2.3                               Compliance with Laws, Other Instruments, etc. 
The execution, delivery and performance by the Company of this Amendment
Agreement will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, corporate charter or by-laws, or any other
Material agreement, lease, or instrument to which the Company or any Subsidiary
is bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.

 

2

--------------------------------------------------------------------------------


 

2.4                               Disclosure.  This Amendment Agreement and the
documents, certificates or other writings delivered to the Holders by or on
behalf of the Company in connection herewith, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  There is no fact known to the Company
that would reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to the Holders by or on behalf of the Company.

 

3.                                      AMENDMENT EFFECTIVE DATE

 

The Amendments shall become effective as of the date on which each of the
following conditions precedent has been satisfied in full (the “Amendment
Effective Date”):

 

3.1                               Execution and Delivery of Amendment
Agreement.  The Required Holders shall have executed and delivered this
Amendment Agreement and the Holders shall have received a counterpart of this
Amendment Agreement duly executed and delivered by the Company.

 

3.2                               Confirmation of Subsidiary Guaranty.  The
Holders shall have received a counterpart of the Consent and Reaffirmation
attached hereto as Annex A duly executed and delivered by each Subsidiary
Guarantor.

 

3.3                               Representations and Warranties True.  The
representations and warranties set forth in Section 2 hereof shall be true and
correct on such date in all respects.

 

3.4                               Fees and Expenses.  The Company shall have
paid all reasonable fees, expenses and costs of the Holders’ special counsel,
Morgan, Lewis & Bockius LLP incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment Agreement and any other
documents related hereto to the extent invoiced.

 

4.                                      MISCELLANEOUS

 

4.1                               Ratification.  Subject to the Amendments, the
Note Purchase Agreement, the Notes and each of the other agreements, documents,
and instruments executed and/or delivered in connection therewith shall remain
in full force and effect and are hereby ratified, approved and confirmed in all
respects as of the date hereof.

 

4.2                               Reference to and Effect on the Note Purchase
Agreement.  On and after the Amendment Effective Date, each reference in the
Note Purchase Agreement and in other documents describing or referencing the
Note Purchase Agreement to the “Agreement,” “Note Purchase Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import referring to the Note
Purchase Agreement shall mean and be a reference to the Note Purchase Agreement
as amended hereby.

 

4.3                               Binding Effect.  This Amendment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

3

--------------------------------------------------------------------------------


 

4.4                               Governing Law.  This Amendment Agreement shall
be construed and enforced in accordance with, and the rights of the parties
hereto shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

4.5                               Counterparts.  This Amendment Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original, but altogether only one instrument.  Delivery of an executed
signature page by facsimile or e-mail transmission shall be effective as
delivery of a manually signed counterpart of this Amendment Agreement.

 

4.6                               Release.  In further consideration of the
execution by the Holders of this Amendment Agreement, the Company, on behalf of
itself and each of its Subsidiaries and Affiliates, and all of the successors
and assigns of each of the foregoing (collectively, the “Releasors”), hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges each of the Holders and each of their respective advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising at law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurring on or prior to the date hereof, in any way concerning, relating
to, or arising from (a) any of the Releasors, (b) the Note Purchase Agreement,
the Notes, the Subsidiary Guaranty or any of the other agreements, documents, or
instruments executed and delivered in connection therewith, or any of the
obligations thereunder, (c) the financial condition, business operations,
business plans, prospects or creditworthiness of the Company, and/or (d) the
negotiation, documentation and execution of this Amendment Agreement and any
documents relating hereto.  The Company, on behalf of itself and the other
Releasors, hereby acknowledges that they collectively have been advised by legal
counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the undersigned Holders have caused this
Amendment Agreement to be executed and delivered by their respective officer or
officers thereunto duly authorized.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

 

OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Director

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF

 

AMERICA

 

 

 

 

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

 

 

By:

/s/ Justin Barr

 

Name:

Justin Barr

 

Title:

LSAO

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

 

 

 

By:

/s/ Christopher R. Reynolds

 

Name:

Christopher R. Reynolds

 

Title:

AVP

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

 

 

By:

/s/ Luis M. H. Requejo

 

Name:

Luis M. H. Requeio

 

Title:

Director Capital Markets

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

SVP/Managing Director

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

 

[Signature page to First Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
First Amendment to Amended and Restated Note Purchase Agreement (the “Amendment
Agreement”) dated as of November 9, 2016, among Intrepid Potash, Inc. (the
“Company”) and certain of the Holders party to the Amended and Restated Note
Purchase Agreement, dated as of October 31, 2016 (as amended by the Amendment
Agreement and as further amended, supplemented or otherwise modified from time
to time, the “Note Purchase Agreement”).  Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Note Purchase Agreement.  Without in any way establishing a course of
dealing by the Holders, each of the undersigned consents to the Amendment
Agreement and reaffirms the terms and conditions of the Subsidiary Guaranty
executed by it in connection with the Note Purchase Agreement and acknowledges
and agrees that such Subsidiary Guaranty remains and shall remain in full force
and effect and hereby reaffirms, ratifies and confirms (a) in all respects each
and every obligation and covenant made by it in such Subsidiary Guaranty and
(b) that such Subsidiary Guaranty remains the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms.  All references to the Note Purchase
Agreement contained in such Subsidiary Guaranty shall be a reference to the Note
Purchase Agreement as modified by the Amendment Agreement and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified.

 

Dated: November 9, 2016

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

 

INTREPID POTASH – MOAB, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH – WENDOVER, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH–NEW MEXICO, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 

--------------------------------------------------------------------------------


 

 

203 E. FLORENCE, LLC

 

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

 

 

 

 

 

 

MOAB GAS PIPELINE, LLC

 

 

 

By:

Intrepid Potash, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding

 

Teachers Insurance and Annuity Association of America

 

$

0

 

$

0

 

$

33,750,000

 

The Guardian Life Insurance Company of America

 

$

0

 

$

21,150,000

 

$

6,750,000

 

CoBank, ACB

 

$

22,500,000

 

$

0

 

$

0

 

AgFirst Farm Credit Bank

 

$

13,500,000

 

$

0

 

$

0

 

Farm Credit Bank of Texas

 

$

9,000,000

 

$

0

 

$

0

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

9,000,000

 

$

6,300,000

 

$

0

 

1st Farm Credit Services, PCA

 

$

0

 

$

6,750,000

 

$

0

 

Farm Credit Services of America, PCA

 

$

0

 

$

6,300,000

 

$

0

 

Totals

 

$

54,000,000

 

$

40,500,000

 

$

40,500,000

 

 

--------------------------------------------------------------------------------